FILED
                             NOT FOR PUBLICATION                             FEB 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TOTO DJONG,                                      No. 09-73470

               Petitioner,                       Agency No. A096-360-180

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Toto Djong, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for withholding of removal and

relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 8 U.S.C. § 1252. We review for substantial evidence findings of fact,

including adverse credibility determinations. Chebchoub v. INS, 257 F.3d 1038,

1042 (9th Cir. 2001). We review de novo claims of due process violations in

immigration proceedings. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th

Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Djong’s testimony and identification card

regarding whether he was ever Buddhist, his inability to recall when he converted

to Christianity, and his failure to provide evidence corroborating that he is a

practicing Christian. See Mejia-Paiz v. INS, 111 F.3d 720, 723-24 (9th Cir. 1997);

see also Sidhu v. INS, 220 F.3d 1085, 1090-92 (9th Cir. 2000). In the absence of

credible testimony, Djong’s withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the IJ’s finding that Djong did not

establish a likelihood of torture by, at the instigation of, or with the consent or

acquiescence of the Indonesian government. See Wakkary v. Holder, 558 F.3d

1049, 1067-68 (9th Cir. 2009). Accordingly, his CAT claim fails.

      Finally, we reject Djong’s assertion that the IJ violated his due process rights

by admitting evidence concerning the conduct of the organization that prepared his


                                            2                                     09-73470
asylum application. See Colmenar v. INS, 210 F.3d 967, 972 (9th Cir. 2000)

(requiring error and prejudice to establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                           3                                 09-73470